      Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 1 of 10 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Ronald Neill, on behalf of                     )
himself and all other plaintiffs similarly     )
situated,                                      )
               Plaintiffs,                     )
                                               )
               v.                              )       Case No.: 1:18-cv-7382
                                               )
Midwest Tankermen, Inc.                        )
and Gail Loughlin                              )
                                               )
                                               )
               Defendants.                     )

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       NOW COMES Plaintiff Ronald Neill (“Ronald” or “Plaintiff”) on behalf of himself and

all other plaintiffs similarly situated, by and through his attorneys, and for his Class and Collective

Action Complaint against Defendant Midwest Tankermen, Inc. (“Midwest”) and Gail Loughlin

(“Loughlin”) (collectively, Midwest and Loughlin are referred to as “Defendants”) states as

follows:

                                       Nature of the Action

       1.      This civil action is brought by the above-named plaintiff who brings this class and

 collective action claim for overtime wages under the Fair Labor Standards Act, 29 U.S.C. § 201

 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b), and under the Illinois Minimum Wage Law

 (“IMWL”), 820 ILCS § 105/1 et seq and the Illinois Wage Payment and Collections Act 820

 ILCS 115 (“IWPCA) pursuant to Fed. R. Civ. Pro 23.

                                               Parties

       2.      Plaintiff worked as a Tankermen for Defendants.




                                                   1
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 2 of 10 PageID #:2



       3.      Defendant Midwest is a Delaware entity headquartered at 980 E. 9th Street,

Lockport, IL 60441.

       4.    Defendant Loughlin is the owner of Midwest and directed the illegal practices

described herein. She also served as the Plaintiff’s supervisor and enforced the pay practices as

alleged herein.

       5.      Defendant Midwest is an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

       6.      During the last three years, Defendant Midwest’s annual gross volume of sales

made or business done has exceeded $500,000, exclusive of excise tax.

       7.      Defendants are the Plaintiff’s “employer” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

       8.      Defendants are the Plaintiff’s “employer” as defined by the IMWL. 820 ILCS

105/3(c)

       9.      Plaintiff was Defendants’ “employee” as that term is defined by the FLSA. 29

U.S.C. §203(e)(1)

       10.     Plaintiff was Defendants’ “employee” as that term is defined by the IMWL. 820

ILCS 105/3(d)

                                     Jurisdiction and Venue

       11.     Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

by 29 U.S.C. § 216(b).

       12.     Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.

                                       Factual Allegations



                                                 2
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 3 of 10 PageID #:3



      13.     Plaintiff worked for Defendants within the past three years.

      14.     While the Defendants generally paid overtime, they did not pay Plaintiff and

similarly situated employees proper overtime wages of one and one-half time their regular rate of

pay for all hours worked above forty hours in a work week by not properly including all

compensation and hours worked.

      15.     Defendants did not capture all compensation paid to Plaintiff and similarly situated

employees when calculating their regular rates for overtime purposes.

      16.     For instance, Defendants attempted to hide compensation in the form of “Mileage”

so as to minimize the overtime premiums that had to be paid to Plaintiff and similarly situated

employees.

      17.     At Midwest, mileage is used to provide additional compensation and is not related

to the actual cost of the travel. In fact, “Mileage” compensation was not based on the actual miles

traveled by employees, or expenses incurred, but rather, “Mileage” was bonus compensation for

travel to various job sites. Also, additional bonus compensation was paid in the form of additional

“straight time” hours for travel to certain sites.

      18.    For example, if Plaintiff drove to Lemont, Illinois from his house (which is

approximately 20 miles) Plaintiff got $33.00. If he drove approximately 12 miles to Joliet,

Illinois, he got $55.00. Likewise, if driving to Peoria, the Plaintiff was given a $165 bonus plus

six hours of compensation at straight time.

      19.     Therefore, this pay was simply a form of additional compensation for traveling that

had no relationship whatsoever to mileage expenses but instead was designed to compensate

employees.     Again, this additional compensation was not factored into the regular rate for

overtime purposes.



                                                     3
       Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 4 of 10 PageID #:4



        20.   Defendants did not capture all time spent working.

        21.   For instance, Defendants did not pay Plaintiff and similarly situated employees for

the time spent traveling to job sites. Rather, for certain job sites, Defendants would pay bonus

compensation of additional “straight time” hours. Plaintiff and similarly situated employees were

not paid one and one-half times their regular rate of pay for these additional “straight time” hours.

        22.   By way of example, Defendants did not pay Plaintiff one and one-half times his

full regular rate of pay for all hours worked in excess of forty in an individual work week for the

pay periods of: 8/22/2016 - 9/4/2016; 11/14/2016 - 11/27/2016; 10/16/2017 - 10/29/2017. While

certain overtime hours were paid, the Defendants failed to pay for all hours worked over forty in

a work week at one and one-half times his regular rate of pay.

        23.   Defendants made deductions from Plaintiff’s and similarly situated employee’s

pay.

        24.   Defendants did not receive written authorizations at the time these deductions were

made.

        25.   By way of example, Defendants made deductions labeled “Travel Reimbursement”

during the pay periods: 8/22/2016 - 9/4/2016; 11/14/2016 -11/27/2016; 10/16/2017 - 10/29/2017.

        26.   Plaintiff performed his job responsibilities for Defendants in the State of Illinois.

        27.   Other similarly situated employees have been employed by the Defendants and

have not been paid for all hours worked and at the required overtime wages at one and one-half

times their regular rate of pay.

        28.   The named Plaintiff, and similarly situated employees, were not exempt from the

overtime provisions of the FLSA.




                                                 4
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 5 of 10 PageID #:5



                 CLASS AND COLLECTIVE ACTION ALLEGATIONS

      29.     Plaintiff seeks to maintain this suit as a Collective pursuant to 29 U.S.C. §216(b)

and as a Class pursuant to Fed. R. Civ. Pro. 23 on behalf of himself and all other non-exempt

employees who were not fully compensated for overtime hours worked.

      30.     Plaintiff and other similarly situated current and former employees in the asserted

class regularly worked over 40 hours per week but were not fully paid for all hours worked and

at the overtime hours at one and one-half times their regular rate of pay.

      31.     Plaintiff and asserted members of the Collective and Class are similarly situated

because, inter alia, they all were not paid the required overtime rate of one and one-half times

their regular rate of pay for all work in excess of 40 hours per week and had such rights

undermined and neglected by Defendants’ unlawful practices and policies

      32.     Defendants have encouraged, permitted, and required the Class and Collective to

work without required overtime compensation of one and one-half times the regular rate of pay

and without fully compensating the Class for all hours worked.

      33.     Defendants have known that Plaintiff and other members of the Class and

Collective have been deprived of required overtime compensation. Nonetheless, Defendants have

operated under a scheme to deny the Plaintiff and the Class and Collective the required

compensation of one and one-half time their regular rate of pay for work in excess of 40 hours.

      34.     There are many other current and former employees within the asserted class for

this action during the material time who are similarly situated to Plaintiff. With such numbers of

similar claims for unpaid compensation, a class action is superior procedure for adjudicating such

claims. Plaintiff requests that the Court authorize and supervise notice to the members of the

asserted classes so that all claims may be resolved efficiently in a single proceeding.



                                                5
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 6 of 10 PageID #:6



      35.     The records, if any, should be in the custody or control of Defendants concerning

the members of the asserted class, the number of hours actually worked by Plaintiff and all other

similarly situated employees, and the compensation actually paid, or not paid, to such employees.

      36.     Plaintiff will fairly and adequately protect the interests of each proposed class

member and has retained counsel that is experienced in class actions and employment litigation.

Plaintiff has no interest that is contrary to, or in conflict with, members of the class.

                      COUNT I - FAIR LABOR STANDARDS ACT
                        (Plaintiff Individually and on Behalf of All
                 Similarly Situated Employees Pursuant to 29 U.S.C. §216)

      37.     The Plaintiff re-alleges and incorporates by reference paragraphs 1-36.

      38.     Under the FLSA, Plaintiff and the Collective were entitled to be paid by Defendants

for all hours worked and to be paid at the overtime rate for each hour worked in excess of 40

hours each work week at one and one-half times their regular rate of pay.

      39.     The proper overtime rate is computed by multiplying 1.5 times an employee’s

regular hourly rate.

      40.     Defendants failed to compensate the Collective for all work performed.

      41.     Defendants failed to compensate the Collective for all work performed at the proper

overtime rate for all work in excess of 40 hours per week in violation of the FLSA.

      42.     Upon information and belief, Defendants’ practices were not based upon

Defendants’ review of any policy or publication of the United States Department of Labor and

therefore was willful and deliberate.

      43.     Due to Defendants’ violations of the FLSA, the FLSA Class is entitled to recover

from Defendants their unpaid compensation, liquidated damages, reasonable attorney’s fees, and

the costs of this action, pursuant to 29 U.S.C.§216(b).



                                                  6
      Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 7 of 10 PageID #:7



        WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

similarly situated employees:

        A.      A declaratory judgement that Defendants violated the overtime wage provision of

                the FLSA as to the Plaintiff and similarly situated employees;

        B.      A declaratory judgment that Defendants’ violations of the FLSA was willful;

        C.      Unpaid compensation;

        D.      Unpaid overtime compensation;

        E.      An additional amount equal as liquidated damages;

        F.      Prejudgment interest;

        G.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

                29 U.S.C. § 216(b); and

        H.      Such other and further relief as this Court deems appropriate and just.

                      COUNT II - ILLINOIS MINIMUM WAGE LAW
                          (Plaintiff Individually and on Behalf of All
                Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)

        44.     Plaintiff hereby alleges and incorporates Paragraph 1 through 43 of this Complaint,

 as is fully set forth herein.

        45.     This count arises from Defendants’ violation of the overtime compensation

 provisions of the IMWL, 820 ILCS § 105/1 et seq.

        46.     Under the IMWL, Defendants were and remains obligated to compensate Plaintiff,

 and similarly situated employees, for all hours worked and all hours worked in excess of 40 hours

 in any individual work week. Overtime compensation must be paid at a rate of not less than one

 and one-half times the regular rate of pay.




                                                 7
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 8 of 10 PageID #:8



       47.    Plaintiff was regularly permitted, encouraged and/or required to work without

 compensation and work in excess of 40 hours per week but was not compensated at the required

 one and one-half times his regular rate for such overtime work.

       48.    By failing to pay compensation and overtime compensation due to Plaintiff,

 Defendants willfully, knowingly and/or recklessly violated the IMWL which requires overtime

 compensation of one and one-half times the regular rate to be paid.

       49.    As a result of Defendants’ policy and practice of withholding compensation and

 overtime compensation, Plaintiff and similarly situated employees have been damaged in that

 they have not received wages due to them pursuant to the IMWL.

       WHEREFORE, Plaintiff requests the following relief individually and on behalf of

similarly situated employees:

       A.     A Declaratory Judgement that Defendants violated the minimum wage provisions

              of the IMWL as to the Plaintiff and similarly situated employees;

       B.     A declaratory judgement that Defendants’ violations of the IMWL were willful;

       C.     Unpaid compensation;

       D.     Unpaid overtime compensation;

       E.     A judgment of punitive damages, including statutory interest of 2% per month, as

              provided by IMWL;

       F.     A judgement of reasonable attorney’s fees and costs incurred in filing this action;

              and

       G.     Such other and further relief as this Court deems appropriate and just.




                                                8
     Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 9 of 10 PageID #:9



         COUNT III – ILLINOIS WAGE PAYMENT AND COLLECTION ACT


      50.     Plaintiff hereby realleges and incorporates paragraphs 1 through 49 of this

Complaint, as if fully set forth herein.

      51.     The foregoing actions of Defendants constitute violations of the Illinois Wage

Payment and Collections Act (IWPCA). Defendants’ actions were willful and not in good faith.

      52.     This count arises from Defendants’ violation of the IWPCA, 820 ILCS 115. 820

ILCS §115/4 provides in part that “[a]ll wages earned by any employee during a semi-monthly

or bi-weekly pay period shall be paid to such employee not later than 13 days after the end of the

pay period in which such wages were earned.”

      53.     Defendants permitted, encouraged, and/or required Plaintiff and similarly situated

employees to work uncompensated hours, thus wages were not paid within 13 days after the end

of the pay period.

      54.     Additionally, 820 ILCS 115/9 provides as follows:

         Except as hereinafter provided, deductions by employers from wages or final
         compensation are prohibited unless such deductions are (1) required by law;
         (2) to the benefit of the employee; (3) in response to a valid wage assignment or
         wage deduction order; (4) made with the express written consent of the
         employee, given freely at the time the deduction is made; (5) [made by certain
         governmental entities]. (emphasis added)

      55.     Defendants violated the IWPCA, 820 Ill. Comp. Stat. 115/1 et seq., by failing to

pay employees for all time worked.

      56.     Defendants further violated the IWPCA by making unauthorized deductions from

the wages of Plaintiff and other similarly situated employees.

      57.     Plaintiff seeks all unpaid wages as well as reimbursement for all unauthorized

deductions taken by Defendants from their pay.



                                               9
    Case: 1:18-cv-07382 Document #: 1 Filed: 11/07/18 Page 10 of 10 PageID #:10



       WHEREFORE, Plaintiff request the following relief, individually and on behalf of

similarly situated employees:

       A.        A declaratory judgment that Defendants violated the IWPCA as to the Plaintiff

and the Class;

       B.        A declaratory judgment that Defendant’s violations of the IWPCA were willful;

       C.        A judgment to Plaintiff and the Class in the amount of unpaid wages and all

unauthorized deductions;

       D.        A judgment to Plaintiff and the Class of punitive damages as provided by

       IWPCA.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable, including FLSA claims.


Dated: November 7, 2018                               Respectfully Submitted,

                                                      By: /s/ John Kunze
                                                      One of the Attorneys for the Plaintiff
David J. Fish
Kimberly Hilton
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
(fax) (630)778-0400




                                                 10
